Exhibit 10.2

 

Administrative Regulations for the

Long-Term Incentive Compensation Program

under the United States Steel Corporation 2005 Stock Incentive Plan

 

As adopted by the Compensation & Organization Committee on November 29, 2005

 

1. Administration. The Compensation & Organization Committee (the “Committee”)
shall administer the Long-Term Incentive Compensation Program (the “Program”)
under and pursuant to its authority as provided in Section 3 of the United
States Steel Corporation 2005 Stock Incentive Plan (the “Plan”).

 

  A. Delegation of Authority. The Committee may delegate to a designated
individual (the “Stock Plan Officer”) and to other Officer-Directors and the
executive directly responsible for corporate human resources (collectively, the
“Senior Officers”) its duties under the Program subject to such conditions and
limitations as the Committee shall prescribe, except that only the Committee may
designate and grant Awards to Participants. The Committee hereby delegates to
the Stock Plan Officer all authority necessary or desirable to administer the
Program, including the authority to delegate all or any portion of such
authority; provided, however, that such authority is limited as follows:
(i) only the Committee may (a) designate and grant Awards to Participants,
(b) approve the vesting of Options, Restricted Stock or Performance Awards,
(c) adjust the number of Shares pursuant to Section 8 of the Plan, (d) approve
or amend the form of Awards, (e) amend outstanding Awards, (f) determine the
Performance Goals, measures and other terms associated with Performance Awards
or (g) modify or amend these Regulations, including any appendices and schedules
attached hereto, and (ii) no delegate of the Stock Plan Officer’s authority may
delegate his or her authority. Without limiting the foregoing, the Stock Plan
Officer is hereby directed to (x) administer Awards under the Plan,
(y) determine whether any Participant has violated any terms and conditions set
forth in the Award Agreement so as to warrant cancellation of an Award and upon
making such determination, cancel such Award, and (z) maintain appropriate
records and establish necessary procedures related to the Plan.

 

  B. Definitions. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings set forth in the Plan.

 

  C. Compensation Consultant. The Committee may engage a compensation consultant
to assess the competitiveness of various target Award levels and advise the
Committee.

 

2. Participation/Eligibility. All management employees of the Corporation, its
Subsidiaries and affiliates are eligible to participate in the Program upon
designation by the Committee or Senior Officers (“Participants”).

 

  A. Executive Management. Employees designated by the Committee to be Executive
Management are hereby designated to be Participants. Individuals designated to
be Executive Management after the start of a year must wait until the next Award
grant date to become eligible for participation.

 

  B. Rights. No Participant or other employee shall have any claim to be granted
an Award under the Program, and nothing contained in the Program or any Award
Agreement shall confer upon any Participant any right to continue in the employ
of the Corporation, its Subsidiaries or affiliates or interfere in any way with
the right of the Corporation, its Subsidiaries or affiliates to terminate a
Participant’s employment at any time.



--------------------------------------------------------------------------------

3. Components of Long-Term Incentives. Award grants may be made in the following
forms: Options, Restricted Stock, and Performance Awards.

 

4. Options.

 

  A. Award Grants/Grant Price. The Committee may grant Options to Participants.
All Options will be nonstatutory stock options. The exercise price per Share of
the Options shall be no less than 100% of the Fair Market Value of the Shares on
the date of grant of the Option.

 

  B. Term. Each Option shall state the period or periods of time during which it
may be exercised, in whole or in part. The term of an Option may not exceed ten
years.

 

  C. Vesting. Unless otherwise determined by the Committee Option grants shall
vest ratably over three years (1/3 on each of the first, second and third grant
date anniversaries), each such year to be considered a “Vesting Year”.

 

  D. Exercise of Options.

 

  (1) Effective Date of Exercise. The date of exercise of an Option shall be the
business day on which the notice of exercise and payment for Shares being
purchased are received by the Stock Plan Officer.

 

  (2) Payment for Shares Purchased. Unless otherwise determined by the
Committee, payment of the purchase price shall be made, at the election of the
Participant, in cash or by delivering Shares owned by the Participant and valued
at Fair Market Value on the date of exercise, or a combination thereof.

 

  (a) Overpayment in Previously Owned Shares. If the Fair Market Value of Shares
delivered in payment of the purchase price exceeds the purchase price, a
certificate, or its equivalent, representing the whole number of excess Shares
together with a check, or its equivalent, representing the Fair Market Value of
any excess partial Share shall be delivered to the Participant.

 

  (b) Underpayment in Previously Owned Shares. If the Fair Market Value of
Shares delivered in payment of the purchase price is less than the purchase
price, the difference shall be delivered by the Participant in cash immediately
upon notification of such difference.

 

  (c) Requirements Relating to Previously Owned Shares. Shares delivered in
payment of the purchase price shall be duly endorsed for transfer to the
Corporation. If Shares so delivered are not registered in the name of the
Participant individually, the Participant shall also provide evidence acceptable
to the Stock Plan Officer that such Shares are beneficially owned by the
Participant individually.

 

-2-



--------------------------------------------------------------------------------

  E. Post-Termination of Employment Exercise.

 

  (1) Retirement, Death, Disability, Termination with Consent. Unless otherwise
determined by the Committee, a prorated number of the Options scheduled to vest
during the Vesting Year will vest, based upon the number of complete months
worked during the Vesting Year in which the Participant’s termination of
employment occurs by reason of Retirement, death, Disability or Termination with
Consent. The prorated award will be calculated and delivered upon such
termination. The remaining unvested Option grants are forfeited. Vested options
remain exercisable for three years after termination or, if less, until the
original expiration date.

 

  (a) Example: If the 1/3 ratable vesting for Vesting Year 3 is 1000 shares for
Award 1, 1000 shares for Award 2, and 1000 shares for Award 3 and if the
Participant terminates employment by reason of Retirement six months following
the Award 3 grants, the Participant is entitled to vesting of  1/2 of all grants
that would have vested at the end of the Vesting Year during which he or she
retires (Vesting Year 3 in this example), or 1500 shares. This example focuses
only on the shares that would vest during Vesting Year 3; however, another 3000
shares would have vested in the aggregate following Vesting Years 1 and 2, for a
total of 4500 shares vesting under the Awards 1, 2 and 3.

 

  (b) “Disability” shall be determined, for all purposes under the Program, by
reference to Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”).

 

  (c) “Retirement” shall mean, for all purposes under the Program, the
applicable employee’s termination of employment after having satisfied the age
and/or service requirements necessary to commence an immediate pension under the
Corporation’s defined benefit pension plan (i.e., 65/5, 62/15, 60/15 or 30-Year
retirement options), regardless of whether the employee is a participant in such
pension plan; provided, however, such term does not include, unless the
Committee consents, retirement under circumstances in which the employee accepts
employment with a company that owns, or is owned by, a business that competes
with the Corporation, or its Subsidiaries or affiliates.

 

  (d) “Termination” shall mean the applicable employee’s termination of
employment other than by Retirement, death or Disability.

 

  (e) “Termination with Consent” shall mean Termination at any age with the
consent of the Committee. Consent shall be deemed given if the employee incurs a
break in continuous service due to layoff or disability as defined under the
Corporation’s defined benefit pension plan, regardless of whether the employee
is participating in such plan.

 

-3-



--------------------------------------------------------------------------------

  (f) “Termination without Consent” shall mean Termination at any age without
the consent of the Committee.

 

  (2) Termination without Consent and Termination for Cause. Unless otherwise
determined by the Committee, unvested Options are forfeited if termination of
employment is due to Termination without Consent or Termination for Cause.
Vested Options remain exercisable for three years after termination (provided,
however, that consent of the Corporation is required in the case of a voluntary
termination) or, if less, until the original expiration date.

 

  F. Change of Control. All Options vest immediately upon a Change of Control,
without regard to the Participant’s continued employment or termination thereof.
If a Participant’s employment is terminated within three years of a Change of
Control, whether voluntarily or involuntarily (except for Cause), each vested
Option will remain exercisable until the end of its term.

 

  (1) Change of Control. For the purposes of these Administrative Regulations,
the term Change of Control shall mean a change in control of a nature that would
be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), whether or not the Corporation is then subject to such
reporting requirement; provided, that, without limitation, such a change in
control shall be deemed to have occurred if:

 

  (a) any person (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) (a “Person”) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation (not including in the amount of the securities beneficially owned by
such person any such securities acquired directly from the Corporation or its
affiliates) representing twenty percent (20%) or more of the combined voting
power of the Corporation’s then outstanding voting securities; provided,
however, that for purposes of this Agreement the term “Person” shall not include
(1) the Corporation or any of its subsidiaries, (2) a trustee or other fiduciary
holding securities under an employee benefit plan of the Corporation or any of
its subsidiaries, (3) an underwriter temporarily holding securities pursuant to
an offering of such securities, (4) a corporation owned, directly or indirectly,
by the stockholders of the Corporation in substantially the same proportions as
their ownership of stock of the Corporation, or (5) any individual, entity or
group involved in the acquisition of the Corporation’s voting securities in
connection with which, pursuant to Rule 13d-1 promulgated pursuant to the
Exchange Act, such individual, entity or group is permitted to, and actually
does, report its beneficial ownership on Schedule 13G (or any successor
Schedule); provided that, if any such individual, entity or group subsequently
becomes required to or does report its beneficial ownership on Schedule 13D (or
any successor Schedule), then, for purposes of this

 

-4-



--------------------------------------------------------------------------------

    paragraph, such individual, entity or group shall be deemed to have first
acquired, on the first date on which such individual, entity or group becomes
required to or does so report, beneficial ownership of all of the Corporation’s
then outstanding voting securities beneficially owned by it on such date; and
provided, further, however, that for purposes of this paragraph (a), there shall
be excluded any Person who becomes such a beneficial owner in connection with an
Excluded Transaction (as defined in paragraph (c) below); or

 

  (b) the following individuals (the “Incumbent Board”) cease for any reason to
constitute a majority of the number of directors then serving: individuals who,
on the date hereof, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest including, but not limited to, a consent
solicitation, relating to the election of directors of the Corporation) whose
appointment or election by the Board or nomination for election by the
Corporation’s stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended; or

 

  (c) there is consummated a merger or consolidation of the Corporation or any
direct or indirect subsidiary thereof with any other corporation (a “Business
Combination”), other than a merger or consolidation (an “Excluded Transaction”)
which would result in:

 

  (i) at least a majority of the members of the board of directors of the
resulting or surviving entity (or any ultimate parent thereof) in such Business
Combination (the “New Board”) consisting of individuals (“Continuing Directors”)
who were members of the Incumbent Board (as defined in subparagraph (b) above)
immediately prior to consummation of such Business Combination or were
appointed, elected or recommended for appointment or election by members of the
Incumbent Board prior to consummation of such Business Combination (excluding
from Continuing Directors for this purpose, however, any individual whose
election or appointment, or recommendation for election or appointment, to the
New Board was at the request, directly or indirectly, of the entity which
entered into the definitive agreement providing for such Business Combination
with the Corporation or any direct or indirect subsidiary thereof), unless the
Board determines, prior to such consummation, that there does not exist a
reasonable assurance that, for at least a two-year period following consummation
of such Business Combination, at least a majority of the members of the New
Board will continue to consist of Continuing Directors and individuals whose
election, or nomination for election by shareholders of the resulting or
surviving entity (or any

 

-5-



--------------------------------------------------------------------------------

    ultimate parent thereof) in such Business Combination, would be approved by
a vote of at least a majority of the Continuing Directors and individuals whose
election or nomination for election has previously been so approved; or

 

  (ii) a Business Combination that in substance constitutes a disposition of a
division, business unit, or subsidiary; or

 

  (d) the shareholders of the Corporation approve a plan of a complete
liquidation or dissolution of the Corporation or there is consummation of a sale
or other disposition of all or substantially all of the assets of the
Corporation, other than to a corporation with respect to which, following such
sale or other disposition, more than 50% of the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners of the Corporation’s then outstanding voting securities
immediately prior to such sale or other disposition in substantially the same
proportion as their ownership, immediately prior to such sale or other
disposition, of the Corporation’s then outstanding voting securities.

 

5. Restricted Stock.

 

  A. Restricted Stock Grants. The Committee may grant Restricted Stock to
Participants. A Participant must endorse in blank and return to the Corporation
a stock power for each Restricted Stock grant.

 

  B. Restrictions. During the restriction period a Participant may not sell,
transfer, assign, pledge or otherwise encumber or dispose of Shares of the
Restricted Stock. During the restriction period a Participant shall have all
rights and privileges of a stockholder, including the right to vote the Shares
and to receive dividends, except as noted in the preceding sentence and except
that any dividends payable in stock shall be subject to the restrictions. At the
expiration of the restriction period, a stock certificate free of all
restrictions for the number of Shares of Restricted Stock vested shall be
registered in the name of, and delivered to, the Participant or, subject to the
termination provisions below, to the Participant’s estate.

 

  C. Vesting. The Committee shall determine the restriction period, provided
that (i) Restricted Stock grants which are time-based shall vest ratably over a
period of not less than three years (1/3 on each of the first, second and third
grant date anniversaries), each such year to be considered “Vesting Year” and
(ii) Restricted Stock grants which are performance-based shall vest over a
period of not less than one year.

 

  D. Termination of Employment.

 

  (1) Retirement, Death, Disability, Termination with Consent. Unless otherwise
determined by the Committee, a prorated number of the shares of Restricted Stock
scheduled to vest during the Vesting Year will vest, based upon the

 

-6-



--------------------------------------------------------------------------------

    number of complete months worked during the Vesting Year in which the
Participant’s termination of employment occurs by reason of Retirement, death,
Disability or Termination with Consent. The prorated award will be calculated
and delivered upon termination. The remaining unvested shares are forfeited.

 

  (a) Example: If the 1/3 ratable vesting for Vesting Year 3 is 1000 shares for
Award 1, 1000 shares for Award 2, and 1000 shares for Award 3 and if the
Participant terminates employment by reason of Retirement six months following
the Award 3 grants, the Participant is entitled to vesting of  1/2 of all grants
that would have vested at the end of the Vesting Year during which he or she
retires (Vesting Year 3 in this example), or 1500 shares. This example focuses
only on the shares that would vest during Vesting Year 3; however, another 3000
shares would have vested in the aggregate following Vesting Years 1 and 2, for a
total of 4500 shares vesting under the Awards 1, 2 and 3.

 

  (2) Termination without Consent and Termination for Cause. Unless otherwise
determined by the Committee, unvested shares of Restricted Stock are forfeited
if termination of employment is due to Termination without Consent or
Termination for Cause.

 

  E. Change of Control. If a Change of Control (as defined in Section 4.(F)(1)
hereof) occurs, all Shares of Restricted Stock vest immediately, without regard
to the Participant’s continued employment or termination thereof.

 

6. Performance Awards.

 

  A. Performance Periods. Each Performance Period will be approximately three
years in length and may overlap with the Performance Periods for the prior year
and subsequent year Performance Award grants, if any. Each Performance Period
will begin on the third business day following the public release of the
Corporation’s earnings for the final quarter of its fiscal year (the “Prior
Year”) immediately preceding the beginning of the Performance Period and shall
end on the twelfth business day following the public release of the
Corporation’s earnings for the final quarter of the third fiscal year succeeding
the Prior Year (the approximate three year period is referred to herein as the
“Performance Period”).

 

  B. Performance Goal Establishment/Grant Mechanics. The Committee shall
establish and approve the Performance Goal and the relevant peer group (the
“Peer Group”) for performance comparison purposes at the beginning of each
Performance Period. Unless otherwise determined by the Committee at the
beginning of the relevant Performance Period, the Performance Goal shall be
based upon the total shareholder return performance measure, and the
Corporation’s total shareholder return shall be compared to the total
shareholder return of the Peer Group for the Performance Period.

 

  C. Performance Award Grants. At the beginning of each Performance Period, the
Committee may grant Performance Awards to Participants for such Performance
Period and shall identify for such grants the amount which may be earned based
upon the level of achievement attained (the “Target” award, in the case of
attainment of the target level of performance).

 

-7-



--------------------------------------------------------------------------------

  D. Performance Vesting.

 

  (1) Payout Calculation. Payout shall be based upon the relative Annualized
Total Shareholder Return (“Annualized TSR”) over the Performance Period.

 

  (a) Annualized TSR = ((Final Price + all dividends paid during the relevant
Performance Period)/Initial Price)^(1/3)-1.

 

  (b) Initial Price = the Average Window Period Price relative to the final
quarter of the Prior Year.

 

  (c) Final Price = the Average Window Period Price relative to the final
quarter of the third fiscal year succeeding the Prior Year.

 

  (d) Average Window Period Price = The average of the Fair Market Values for
each of the ten days during the ten business day period beginning on the third
business day following the public release of earnings for the final quarter of a
fiscal year.

 

  (2) Payout Basis. Payout will be based upon the Corporation’s calculated
Annualized TSR compared to the statistical Annualized TSR for the Peer Group
(“Comparative TSR”). Awards will be evaluated based upon the following
comparison:

 

  (a) Comparative TSR = 25th percentile —> 50% of Target (the Threshold/Minimum
Award).

 

  (b) Comparative TSR = 50th percentile —> 100% of Target (the Target Award).

 

  (c) Comparative TSR = 75th percentile and above —> 200% of Target (the
Cap/Maximum Award).

 

  (d) Interpolation will be used to determine actual awards for performance that
correlates to an award between Minimum and Maximum Award levels.

 

  (e) Award payout will follow the Performance Period (within 2 1/2 months as
provided in the Plan) and the Committee’s written certification of achievement
of Performance Goals, payable in the form of Shares.

 

  (3) Peer Group Adjustments. At the commencement of the Performance Period, the
Committee may determine that specific guidance be considered in connection with
possible adjustments to the Peer Group involved in the calculation of the
Corporation’s comparative performance with respect to the Performance Goal
during the Performance Period. Any such determination will be in addition to, or
will amend if it conflicts with, the following guidelines, which will be used in
connection with the calculation:

 

  (a) If a Peer Group Company becomes bankrupt, the bankrupt company will remain
in the Peer Group positioned at one level below the lowest performing
non-bankrupt Peer Group Company. In the case of multiple bankruptcies, the
bankrupt companies will be positioned below the non-bankrupt companies in
reverse chronological order by bankruptcy date.

 

-8-



--------------------------------------------------------------------------------

  (b) If a Peer Group Company is acquired by another company, the acquired Peer
Group Company will be removed from the Peer Group for the entire Performance
Period.

 

  (c) If a Peer Group Company sells, spins-off, or disposes of a portion of its
business, the selling Peer Group Company will remain in the Peer Group for the
Performance Period unless such disposition(s) results in the disposition of more
than 50% of the company’s total assets during the Performance Period.

 

  (d) If a Peer Group Company acquires another company, the acquiring Peer Group
Company will remain in the Peer Group for the Performance Period.

 

  (e) If a Peer Group Company is delisted on all major stock exchanges, such
delisted Peer Group Company will be removed from the Peer Group for the entire
Performance Period.

 

  (4) Negative Discretion. The Committee retains negative discretion to reduce
any and all Performance Awards to an amount below the amount that would be
payable as a result of performance measured against the Performance Goals. The
Committee may not increase Performance Awards above the amount payable as a
result of performance measured against the Performance Goals.

 

  (5) Termination of Employment.

 

  (a) Retirement, Death, Disability, Termination with Consent. Unless otherwise
determined by the Committee, a prorated value of the Performance Award will vest
based upon the number of complete months worked during the Performance Period,
in the event of a Participant’s termination of employment by reason of
Retirement, death, Disability or Termination with Consent, excepting any
Termination with Consent by reason of disability other than as that term is
defined under Section 409A, to be calculated and delivered at the end of the
relevant Performance Period, provided that the relevant performance goals are
achieved and subject to the Committee’s negative discretion.

 

-9-



--------------------------------------------------------------------------------

  (i) Example: If the Target number of Shares is 1000 shares for Performance
Period 1 Awards, 1000 shares for Performance Period 2 Awards, and 1000 shares
for Performance Period 3 Awards and if the Participant terminates employment by
reason of Retirement six months following the first day of Performance Period 3,
the Participant is entitled to vesting of 5/6’s of the Performance Period 1
awards,  1/2 of the Performance Period 2 awards, and 1/6 of the Performance
Period 3 awards (or 1500 shares), subject to the Committee’s determination of
the payout basis for each Performance Period. That is, the above example assumes
that the Committee had determined the Performance Goals had been met at least to
the 100% of Target level and that the payout basis was 100% of Target for each
period. (Again, the Committee retains its negative discretion with respect to
each Performance Period and with respect to each Participant and payments, if
any, will be made following the relevant Performance Period.)

 

  (b) Termination without Consent and Termination for Cause. Unless otherwise
determined by the Committee, Performance Award will be forfeited if a
Participant’s termination of employment is due to Termination without Consent or
Termination for Cause.

 

  (6) Change of Control. If a Change of Control (as defined in Section 4.(F)(1)
hereof) occurs, all Performance Awards vest immediately at the greater of 100%
of Target and actual performance over the abbreviated Performance Period without
regard to the Participant’s continued employment or termination thereof.

 

-10-